UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4001


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OMAR TERRELL DEAS, a/k/a Terrell Omar Deas, a/k/a Ernest
Watson,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:08-cr-01031-DCN-1)


Submitted:   November 9, 2010            Decided:   December 1, 2010


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,  Assistant   Federal  Public  Defender,
Charleston, South Carolina, for Appellant.  Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Omar    Terrell    Deas     was       convicted     of   possession      with

intent to distribute five grams or more of cocaine base, 21

U.S.C. §§     841(a), (b)(1)(B) (2006) (Count One), possession of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C.

§ 924(c) (2006) (Count Two), and possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1) (2006) (Count Three).                            He

was sentenced to an aggregate term of 180 months in prison.

Deas now appeals.           His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), claiming that there

was insufficient evidence to support the convictions on Counts

One and Two but stating that there are no meritorious issues for

appeal.      Deas    was    advised     of     his   right      to   file    a   pro   se

supplemental brief but has not filed such a brief.

            When reviewing a claim of insufficient evidence, we

consider whether the evidence, when viewed in the light most

favorable to the Government, was sufficient for a rational trier

of fact to have found the essential elements of the crime beyond

a reasonable doubt.          Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Cameron, 573 F.3d 179, 183 (4th Cir.

2009).      We    must   sustain    a     verdict        supported   by     substantial

evidence.        Glasser,    315   U.S.      at    80.     We   do   not    review     the

credibility of witnesses, and we assume the jury resolved all




                                           2
contradictions          in    the    testimony         in     favor   of    the     Government.

United States v. Sun, 278 F.3d 302, 312 (4th Cir. 2002).

              In order to establish a violation of § 841(a)(1), the

Government       must        prove      beyond         a    reasonable       doubt:          “(1)

possession of the controlled substance; (2) knowledge of the

possession; and (3) intent to distribute.”                                 United States v.

Hall, 551 F.3d 257, 267 n.10 (4th Cir. 2009); see United States

v.     Burgos,     94    F.3d       849,    873        (4th    Cir.    1996)        (en   banc).

Possession       may    be    actual       or    constructive.             United    States    v.

Rusher, 966 F.2d 868, 878 (4th Cir. 1992).                             “A person may have

constructive       possession          of       contraband       if   he     has     ownership,

dominion,     or    control         over    the       contraband      or    the    premises    or

vehicle in which the contraband was concealed.”                                   United States

v. Herder, 594 F.3d 352, 358 (4th Cir.), cert. denied, 130 S.

Ct. 3440 (2010).              Intent to distribute may be inferred if the

amount of drugs found exceeds an amount normally associated with

personal consumption.                United States v. Wright, 991 F.2d 1182,

1187 (4th Cir. 1993).

              We hold that the evidence was sufficient to convict

Deas on Count One.              A deputy testified that he stopped the car

Deas    was   driving         because      of    a    traffic     violation.          When    the

deputy asked for paperwork on the car, Deas opened the glove box

but positioned his body so that the deputy could not see what

was    inside.         This    abnormal         behavior       alarmed      the    deputy,    who


                                                  3
testified that, although most of his view was obstructed, he was

able to observe a piece of a plastic bag inside the glove box.

            The     deputy      testified         that       Deas     appeared     to     be

extremely    nervous.        For    instance,          his   left     leg   was    shaking

badly.    After ascertaining that Deas’ paperwork was valid, the

deputy    asked    Deas    to    walk    to      the    rear   of     the   car.        Deas

complied,    but    so    slowly     that        the    deputy       concluded     he   was

stalling.    Deas denied having marijuana or cocaine in the car.

When the deputy asked if the car contained crack cocaine, Deas

did not respond.          Instead, he looked down and appeared afraid.

The deputy repeated the question, and Deas denied the presence

of crack.     The deputy then inquired whether there were guns in

the vehicle.        Deas began nervously slapping his hands against

the trunk of the car and making rambling statements.

            During a pat-down search for weapons, Deas attempted

to shield his right side from the deputy.                           The deputy reached

for Deas’ right side and felt a hard object, which he assumed

was a gun.        Realizing that the deputy had touched the object,

Deas swung his arm, striking the deputy, and fled.                                 He was

quickly   apprehended,       and    officers        found      a    handgun   under      his

body.    Deas then confessed that the car contained crack cocaine.

            It     was    stipulated      that         the   gun     had    traveled     in

interstate commerce, the crack recovered from the car weighed

13.43    grams,    and    Deas     was   a       convicted         felon.     There      was


                                             4
testimony that possession of ten or more grams of crack suggests

drug trafficking.

               Based        on       this     evidence,          we    hold          that     there      was

sufficient evidence to support Deas’ conviction on Count One.

He had dominion and control over the car, which contained crack.

His    knowledge       of        the     drug’s       presence        is     established          by    his

confession that crack was in the car’s glove box.                                           Finally, his

intent to distribute may be inferred from the amount of crack

discovered.

               To establish a violation of 18 U.S.C. § 924(c), the

Government          must    establish           that      the    defendant           “during      and     in

relation       to    any     crime       of     violence        or    drug       trafficking           crime

. . . use[d] or carrie[d] a firearm” or possessed a firearm “in

furtherance of any such crime.”                            18 U.S.C. § 924(c).                    We hold

that     the        evidence         also       was       sufficient            to    sustain         Deas’

conviction on Count Two.                      The jury could have inferred that the

gun    was     the    object           that     the       deputy      felt      in     Deas’      pocket;

further,       the     gun        was     found       under      his       person       when      he    was

apprehended.          He clearly possessed the gun.

               Whether           a     firearm        furthered,           advanced,         or    helped

forward a drug trafficking crime is a question of fact.                                            United

States    v.    Lomax,           293     F.3d    701,      705       (4th    Cir.      2002).           Many

factors      might         lead      a    reasonable         trier         of    fact        to   find    a

connection between a defendant’s possession of a weapon and a


                                                      5
drug   trafficking      crime.         These       include:      “the    type       of    drug

activity that is being conducted, accessibility of the firearm,

the type of weapon, whether the weapon is stolen, the status of

the    possession      (legitimate       or       illegal),    whether        the    gun   is

loaded, proximity to drugs or drug profits, and the time and

circumstances under which the gun is found.”                            Id.     (internal

quotation marks omitted).

            Deas, a convicted felon, illegally possessed the gun.

Further, the gun was on Deas’ person in close proximity to the

crack in the car’s glove box.                 These factors establish that the

possession was in furtherance of the underlying drug offense.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                        We therefore

affirm.    This court requires that counsel inform her client, in

writing,   of    his    right     to    petition      the     Supreme    Court       of    the

United States for further review.                   If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy was served on the client.                         We dispense with

oral    argument    because       the    facts       and    legal    contentions           are

adequately      presented    in    the    materials         before      the    court       and

argument would not aid the decisional process.

                                                                                    AFFIRMED


                                              6